DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the filing date of 1/7/2020.
Claims 1-20 are pending and have been considered below.

Examiner’s Statement of Reasons for Allowance
Claims 1-20 are considered allowable when reading the claims in light of the specification.  The prior arts of record do not teach or reasonably suggest the combination of the limitations specified in the independent claims 1, 8 and 15.
The closest prior arts are:
Dias (US 20050055673) teaches Techniques for self-diagnosing performance problems in a database.  The techniques include classifying one or more performance problems in a database system. One or more values for quantifying an impact of the one or more performance problems on the database system are then determined. The quantified values are determined based on the performance of operations in the database system. A performance problem based on the one or more quantified values is then determined. A solution for the performance problem is generated and may be outputted (see at least the Abstract).
Das et al. (US 20090106321) teaches techniques and mechanisms for maintaining a history of query plans executed for a database command, along with information related to each query plan. A database server receives a request to execute a particular command. The database server determines a plan for executing the particular command. The database server adds first information to a plan history associated with the particular command. The plan history comprises information related to a plurality of plans that have been generated for the particular command. The first information may include, for example, properties of the plan (including an outline of the plan) as well as statistics collected during execution of the plan. The database server may implement techniques for periodically refreshing information in a plan history. The database server may also implement techniques for purging old or less important plans (see at least the Abstract).
Duan et al. (“Proactive Identification of Performance Problems”) teaches an automated tool for timely and accurate prediction of Service-Level-Agreement (SLA) violations caused by performance problems in database systems. Fa periodically collects performance data at three levels: applications, database server, and operating system. This data is used to construct probabilistic models for predicting SLA violations. Fa currently uses graphical Bayesian network models because of their ability to support a wide range of inferences, including prediction and diagnosis, as well as their support for interactive visualization and presentation of complex system behavior in intuitive ways (see the Abstract).
Nehme (“Database, Heal Thyself”) teaches the ability of a database management system (DBMS) to detect problems or problem trends (which have not yet manifested as problems) and either take corrective actions, and/or provide advice or an automated notification to the database administrator (DBA) is absolutely crucial to ensure the “always-on” and “always-operational” environments. Any DBMS related failure could be prohibitively expensive and extremely damaging to business prospects. Today’s database management systems primarily rely on DBAs to manually take corrective actions to minimize failures and provide robust platform to run applications. This approach is not very efficient, expensive and often not feasible. The goal of this paper is to outline several research directions and approaches that will lead to scalable and efficient self-healing database management systems. In this paper, we propose a general framework design, termed the Self-Healing Framework (SHF), that can enable automatic problem detection and problem resolution inside the database server, thus transforming the DBMS to become self-healing (see at least the Abstract).
Applicant’s claimed invention is deemed allowable over the cited prior arts above as the prior arts do not teach the combination of the limitations specified in the independent claims:
“applying to the statistics, a regression algorithm trained to identify one or more candidate issues,
generate a script comprising program code that, when executed, remediates the candidate issues of the one or more candidate issues classified by the classification algorithm as the issues of the one or more issues; and
20execute the script”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H NGUYEN whose telephone number is (571)270-1070. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP H NGUYEN/Primary Examiner, Art Unit 2191